Citation Nr: 0930098	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from May 1954 to January 
1958 and from October 1958 to September 1960. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened a 
final disallowed claim for service connection for a back 
disorder but denied service connection on the merits. 

In November 2008, the Board reopened the claim and remanded 
it for further development.  The appeal is now before the 
Board for adjudication. 


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine 
with compression fractures first manifested many years after 
service and is not related to any aspect of service. 


CONCLUSION OF LAW

The criteria for service connection for a back disorder have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in September 2004, the RO provided notice 
that met the requirements except that the notice did not 
provide information on the criteria for assignment of a 
rating or effective date.  However, the Board concludes that 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as an administrative clerk in the U.S. Air 
Force.  He contends that his current back disorder is the 
result of injuries sustained in a fall from a truck while 
serving in Korea in 1954 or 1955 and after picking up a mail 
bag in 1959. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

Service treatment records are silent for any injuries or 
treatment from a fall from a truck in 1954 or 1955.  The 
records showed that the Veteran was hospitalized on several 
occasions in 1956 for disorders unrelated to the back or 
trauma from a fall.  A July 1959 Neurosurgery Clinic consult 
noted that the veteran slipped and fell on the barracks floor 
landing mostly on his right hip, at Christmas of 1956.  
However, clinical records showed that the Veteran injured his 
right finger in a fight in December 1956.  There are no 
clinical records of treatment for injuries to the back from a 
fall at that time.  

In a November 1956 discharge physical examination, a 
physician noted that the Veteran had a history of herniation 
of an intervertebral disc.  However, he noted that three X-
rays obtained in January and February 1957 were negative.  
There are no associated clinical or imaging records in the 
file.  On examination, he noted slight pain on right lateral 
back motion.  In a September 1958 reenlistment physical 
examination, a physician noted no spinal abnormalities.  

In January 1959, the Veteran sought treatment for low back 
pain after lifting a mail bag.  The examiner noted the 
Veteran's report of a previous episode in 1956 when he was 
hospitalized for two months and told he had a slipped disc.  
There is no record of this treatment in the file.  The 
Veteran was evaluated many times over the next ten months for 
persistent low back pain including examinations by orthopedic 
and neurology specialists.  Examiners noted no evidence of 
disc herniation or disease and diagnosed chronic muscle 
strain.  In July 1959, a Chief of Neurosurgery examined the 
Veteran and noted that the Veteran had no discogenic disease.  
Clinical cover sheets showed a diagnosis of myositis.  In 
September 1959, an orthopedic physician noted obesity, poor 
posture, and weak abdominal musculature.  X-rays were 
negative.  The physician noted poorly localized pain and some 
diminished sensitivity to pin prick and diagnosed possible 
chronic lumbosacral strain, noting that the Veteran did not 
make a good effort in therapy.  The Veteran was reevaluated 
with new X-rays in October and November with the same 
diagnoses.  In November 1959 a military psychiatrist noted 
that the recurrent back pain was primarily a psychogenic 
reaction. 

In a July 1960 discharge physical examination, a physician 
noted the contended barracks injury and mailbag lifting 
injury as well as the course of examination and treatment 
that included seven months of wearing a back brace. The 
physician noted that the Veteran continued to experience 
occasional pain with twisting motion.  However, he noted no 
spinal abnormalities. 

Following service, in August 1961, a VA examiner found the 
Veteran to have an essentially normal back.   

In May 1976, a private physician noted that the veteran had 
lost time from work and complained of numerous problems, 
including back pain.  The veteran reported an old work-
related back injury occurring approximately 18 months 
previously while working as a welder's helper at a federal 
arsenal.  In June 1976, a VA examiner noted the Veteran's 
reports of back pain radiating to the right leg for several 
years with no injury or surgery to his back.  X-rays showed 
marked degenerative changes of the lumbar spine.  However, 
the examiner noted that the range of motion of the lumbar 
spine was normal with no spasms, muscle atrophy, or 
neurological deficits.  

In a November 1976 RO hearing, the Veteran stated that he had 
worked for 15 years as a welder's helper but had recently 
been medically retired because his pulmonary, psychiatric, 
and spinal disabilities precluded the performance of his 
duties

VA outpatient treatment records from January 2002 through 
October 2008 generally show that the Veteran has been treated 
for a back disorder, including pain.  The Veteran was not a 
candidate for surgery and has been treated with narcotic 
medication.  A magnetic resonance image was obtained and 
evaluated at a private medical center in July 2000.  The 
diagnosis was "pre-existing" compression fracture at L3.  
Although the RO requested in March 2005 that the Veteran 
authorize recovery of the associated clinical records, no 
response was received.  A September 2004, a VA outpatient 
examiner also noted that the veteran had a spinal compression 
fracture. 

In February 2009, a VA examiner noted a review of the entire 
claims file including the service and post service treatment 
records. The examiner noted the Veteran's reports of the fall 
from a truck in 1955 and subsequent traction for three months 
in 1956.  The examiner summarized the symptoms and treatment 
for lumbar strain noted in the service treatment records and 
the negative evaluation by VA in 1961.  The examiner also 
noted the post-service work history and the reports of the 
private physician in 1976 regarding the onset of back pain 18 
months earlier, X-ray evidence of degenerative disc changes, 
and the 2000 magnetic resonance image that showed a disc 
compression fracture.  The examiner performed a contemporary 
examination including additional X-rays that showed 
multilevel moderate degenerative spondylosis with a partial 
compression fracture at T-12 and L3.  Notably, there were no 
muscle spasms, atrophy, or neurologic abnormalities.  The 
examiner concluded that the Veteran's current degenerative 
back disease with compression fractures did not first 
manifest in service and was not related to service because 
radiography did not identify the disorder in service or in 
1961.  

In a July 2009 brief, the Veteran's representative contended 
that the February 2009 examination and opinion was inadequate 
because the examiner did not explain why the degenerative 
changes are not related to the muscle strains in service.  
The representative argues that even if the in-service 
injuries were limited to muscle strain, the potential for 
degenerative residuals of the injury is feasible.  

The Board concludes that service connection for a back 
disorder, currently diagnosed as degenerative disc disease 
with compression fractures, is not warranted.  The Board 
places greatest probative weight on the opinion of the VA 
examiner in February 2009 who reviewed the entire record, 
considered the reports of the Veteran, performed a detailed 
examination, and determined that the current disability is 
associated with spinal disease and deficits and not related 
to muscle strain.  The Board notes that the service treatment 
records appear to be complete and show extensive 
investigation of the Veteran's symptoms at the time.  There 
is a record of treatment for a muscle strain after lifting a 
mail bag but no record of treatment of the back after a fall 
from a truck or in a barracks.  The Board also places 
probative weight on the findings of several military 
physicians that the Veteran's symptoms in service were 
limited to muscle strain with no evidence of spinal disease.  
Furthermore, a VA physician in 1961 within one year of 
service noted no spinal disease.  The Veteran worked 
successfully for the next fifteen years before reporting the 
onset of back pain to his physician in 1976 when imaging 
studies showed the presence of discogenic disease for the 
first time. 

The Board concludes that the examiner's opinion in February 
2009 was adequate because he noted his review of all the 
records and the Veteran's contended injuries.  The examiner 
noted the absence of disability in 1961 and prior to 1976 
with no symptoms or work limitations.  The examiner then 
performed a contemporary examination and noted no muscle 
deficits.  The examiner indicated an awareness of the history 
of muscle strain in service, an absence of symptoms for many 
years and the current spinal disease and with no recurrent 
muscle strain.  The Board places less probative weight on the 
representative's contention that muscle strain created the 
potential for degenerative disease because, as a layperson, 
the representative  does not possess the necessary knowledge 
of medical principles, and his assertions, standing alone, 
are not probative as to the etiology of the current disorder.   
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board 
finds no inadequacy and places greatest probative weight on 
the physician's opinion because it was based on a thorough 
review and consideration of all lay and medical evidence of 
record. 

The weight of the credible and probative evidence 
demonstrates that the Veteran's current lumbar degenerative 
disc disease with compression fractures first manifested many 
years after service and is not related to his active.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


